


Exhibit 10.7
BORGWARNER INC.


AMENDED AND RESTATED


2004 STOCK INCENTIVE PLAN
Section 1. Purpose.
The purpose of the Plan is to give the Company a significant advantage in
attracting, retaining and motivating officers, employees and directors and to
provide the Company and its subsidiaries with the ability to provide incentives
more directly linked to the profitability of the Company’s businesses and
increases in stockholder value.
Section 2. Definitions.
For purposes of the Plan, the following terms are defined as set forth below:
(a) “Affiliate” means a corporation or other entity controlled by the Company
and designated by the Committee as such.
(b) “Award” means a Stock Appreciation Right, Stock Option, Restricted Stock,
Stock Unit, Performance Unit, or Performance Share.
(c) “Award Agreement” means a written agreement or notice memorializing the
terms and conditions of an Award granted pursuant to the Plan.
(d) “Board” means the Board of Directors of the Company.
(e) “Breach of Conduct” means, for purposes of the Plan, any of the following:
(i) actions by the participant resulting in the termination of the participant’s
employment with the Company or any Affiliate for Cause, (ii) the participant’s
violation of the Company’s Code of Ethical Conduct where such business standards
have been distributed or made available to the participant, (iii) the
participant’s unauthorized disclosure to a third party of confidential
information, intellectual property, or proprietary business practices,
processes, or methods of the Company; or willful failure to protect the
Company’s confidential information, intellectual property, proprietary business
practices, processes, or methods from unauthorized disclosure, or (iv) the
participant’s soliciting, inducing, or attempting to induce employees of the
Company and its Affiliates to terminate their employment with the Company or an
Affiliate.
(f) “Cause” has the meaning set forth in Section 6(i).
(g) “CEO” means the chief executive officer of the Company or any successor
corporation.
(h) “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 12(b) and (c), respectively.
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(j) “Commission” means the Securities and Exchange Commission or any successor
agency.
(k) “Committee” means the Committee referred to in Section 3.
(l) “Company” means BorgWarner Inc., a Delaware corporation.
(m) “Disability” means, with respect to any Award recipient, that the recipient
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less that 3 months under an accident or health plan covering the Company’s
employees, or (iii) is determined to be permanently disabled by the Social
Security Administration. “Disability” shall be determined by the plan
administrator of the RSP under the disability claims procedures of the RSP but
applying the foregoing definition of “Disability” and subject to final review
and approval by the Committee in the case of a participant who is a “covered
employee” within the meaning of Section 162(m)(3) of the Code.

1

--------------------------------------------------------------------------------




(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
(o) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Stock is listed or on NASDAQ. If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith.
(p) “Freestanding Stock Appreciation Right” means a Stock Appreciation Right
granted under Section 7 without relationship to a Stock Option.
(q) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
(r) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
(s) “Performance Goals” means a target or targets of objective performance
established by the Committee in its sole discretion. A Performance Goal shall be
based on one or more of the following criteria: earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization); net
or operating income; earnings per share; expense reductions; return on
investment; combined net worth; debt to equity ratio; operating cash flow;
return on total capital, equity, or assets; total shareholder return; economic
value; changes in the market price of the Common Stock; or relative
profitability — change in operating income over change in sales. The criteria
selected by the Committee may relate to the Company, one or more of its
Affiliates or one or more of its business
units, or any combination thereof. The Performance Goals so selected by the
Committee may be based solely on the performance of the Company, its Affiliates,
or business units, or any combination thereof, or may be relative to the
performance of one or more peer group companies, indices, or combination
thereof. A Performance Goal may include a threshold level of performance below
which no payout or vesting will occur, target levels of performance at which a
full payout or full vesting will occur, and/or a maximum level of performance at
which a specified additional payout or vesting will occur. Each of the foregoing
Performance Goals shall be subject to certification by the Committee; provided
that the Committee shall have the authority, to the extent consistent with the
“qualified performance-based compensation” exception of Section 162(m) of the
Code and Section 1.162-27(e) of the Income Tax Regulations, to make equitable
adjustments to the Performance Goals in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles. Once a Performance Goal is established, the Committee shall have no
discretion to increase the amount of compensation that would otherwise be
payable to a recipient upon attainment of a Performance Goal.
(t) “Performance Period” means the period of one year or longer established by
the Committee in connection with the grant of an Award for which the Committee
has established Performance Goals.
(u) “Performance Unit” means an Award granted under Section 10, the value of
which is expressed in terms of cash or in property other than Stock.
(v) “Performance Share” means an Award granted under Section 11, the value of
which is expressed in terms of, or valued by reference to, a share of Stock.
(w) “Plan” means the BorgWarner Inc. 2004 Stock Incentive Plan, as set forth
herein and as hereinafter amended from time to time.
(x) “Restricted Stock” means an award granted under Section 8.
(y) “Restricted Stock Agreement” means an Award Agreement memorializing the
terms and conditions of a grant of Restricted Stock.
(z) “Retirement” means, in the case of Section 8 (Restricted Stock), Section 9
(Stock Units), Section 10 (Performance Units), and Section 11 (Performance
Shares), the participant’s Termination of Employment with the Company and all
Affiliates (i) on or after the last day of the calendar month coincident with or
immediately following the day on which the participant attains age 65, or age 60
if the participant has been credited with at least 15 years of service as
determined under the RSP, or (ii) with the written consent of the Company that
such Termination of Employment shall constitute retirement. In the case of
Section 6 (Stock Options) and Section 7 (Stock Appreciation Rights),
“Retirement” means the participant’s Termination of Employment with the Company
and all Affiliates on or after the last day of the calendar month coincident
with or immediately following the day on which the participant

2

--------------------------------------------------------------------------------




attains (i) age 65, or (ii) age 60 if the participant has been credited with at
least 15 years of service as determined under the RSP.
(aa) “RSP” means the BorgWarner Inc. Retirement Savings Plan.
(bb) “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time or any successor
definition adopted by the Commission.
(cc) “Specified Employee” means a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code and using the methodology selected by the
Company from time to time (including any permitted alternate means selected by
the Company to identify specified employees), or if none, the default
methodology provided by applicable Income Tax Regulations).
(dd) “Stock” means common stock, par value $.01 per share, of the Company that
as of the date of grant of an Award, has the highest aggregate value of any
class of common stock of the Company outstanding or a class of common stock
substantially similar to such class of stock (ignoring differences in voting
rights). In addition, Stock does not include any stock of the Company that
provides a preference as to dividends or liquidation rights.
(ee) “Stock Appreciation Right” means a right granted under Section 7.
(ff) “Stock Option” means an option granted under Section 6 to purchase one or
more shares of Stock.
(gg) “Stock Unit” means a right granted under Section 9.
(hh) “Tandem Stock Appreciation Right” means a Stock Appreciation Right granted
under Section 7 in conjunction with a Stock Option.
(ii) “Termination of Employment” means the termination of the participant’s
employment with the Company and any subsidiary or Affiliate. A participant
employed by a subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the subsidiary or Affiliate ceases to be such a
subsidiary or Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Company or another subsidiary
or Affiliate. In the case of a participant who is a director but not an employee
of the Company or any subsidiary or Affiliate, “Termination of Employment” means
the termination of the participant’s services as a member of the Board. For
purposes of Section 12(a)(iv) hereof, a Termination of Employment” must
constitute a “Separation from Service” for purposes of Section 409A of the Code.
In addition, certain other terms used herein have definitions given to them in
the first place in which they are used.
Section 3. Administration.
The Plan shall be administered by the Compensation Committee of the Board or
such other committee of the Board, composed of not less than three (3) members
of the Board, each of whom shall be appointed by and serve at the pleasure of
the Board and who shall also be “non-employee directors” within the meaning of
Rule 16b-3, “independent directors” within the meaning of any applicable stock
exchange rule, and to the extent that the Committee has resolved to take actions
necessary to enable compensation arising with respect to Awards under the Plan
to constitute performance-based compensation for purposes of Section 162(m) of
the Code, “outside directors” within the meaning of Section 162(m) of the Code.
With respect to Awards granted to members of the Board who are not officers or
employees of the Company, a subsidiary, or an Affiliate, the Plan shall be
administered by the Committee subject to the approval of a majority of all
members of the Board (including members of the Committee) who are “non-employee
directors” within the meaning of Rule 16b-3, and “independent directors” with
the meaning of any applicable stock exchange rule. With respect to such Awards,
all references to the “Committee” contained in the Plan shall be deemed and
construed to mean the Committee, the decisions of which shall be subject to the
approval of a majority of such members of the Board who are both “non-employee
directors within the meaning of Rule 16b-3 and “independent directors” within
the meaning of any applicable stock exchange rule.
The Committee shall have full authority to grant Awards pursuant to the terms of
the Plan to officers, employees and directors of the Company and its
subsidiaries and Affiliates.
Among other things, the Committee shall have the authority, subject to the terms
of the Plan:
(a) to select the officers, employees and directors to whom Awards may from time
to time be granted;
(b) to determine whether and to what extent Awards are to be granted hereunder
and the type or types of Awards to be granted;

3

--------------------------------------------------------------------------------




(c) to determine the number of shares of Stock to be covered by each Award
granted hereunder;
(d) to determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 6(a)), any
vesting restriction or limitation and any vesting acceleration or forfeiture
waiver regarding any Award and the shares of Stock relating thereto, based on
such factors as the Committee shall determine);
(e) to modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time;
(f) to determine to what extent and under what circumstances Stock and other
amounts payable with respect to an Award shall be deferred; and
(g) to determine under what circumstances a Stock Option may be settled in cash
or Stock under Section 6(j).
The Committee may authorize the CEO to grant Awards pursuant to the terms of the
Plan covering up to ten thousand (10,000) shares of Stock per individual, per
year, to officers and employees of the Company and its subsidiaries and
Affiliates who are not (i) subject to Section 16 of the Exchange Act, nor (ii)
“covered employees” within the meaning of Section 162(m)(3) of the Code. Any
such authorization so made shall be consistent with recommendations made by the
Board’s Compensation Committee to the Board regarding non-CEO compensation,
incentive-compensation plans and equity-based plans. When such authorization is
so made by the Committee, the CEO shall have the authority of the Committee
described in Sections 3(a), 3(b), 3(c), and 3(d) of the Plan with respect to the
granting of such Awards; provided, however, that the Committee may limit or
qualify such authorization in any manner it deems appropriate.
The Committee may also authorize the CEO to grant Awards pursuant to the terms
of the Plan covering up to ten thousand (10,000) shares of Stock per individual,
as an inducement to an individual to accept an offer of employment, including
Awards to individuals who may become, upon accepting an offer of employment,
(i) officers of the Company and its subsidiaries and Affiliates who are subject
to Section 16 of the Exchange Act, or (ii) “covered employees” within the
meaning of Section 162(m)(3) of the Code. Any such authorization so made shall
be consistent with recommendations made by the Board’s Compensation Committee to
the Board regarding non-CEO compensation, incentive-compensation plans and
equity-based plans. When such authorization is so made by the Committee, the CEO
shall have the authority of the Committee described in Sections 3(a), 3(b),
3(c), and 3(d) of the Plan with respect to the granting of such Awards;
provided, however, that the Committee may limit or qualify such authorization in
any manner it deems appropriate.
The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.
The Committee may act only by a majority of its members then in office, except
that the members thereof may (i) delegate all or a portion of the administration
of the Plan to one or more officers of the Company, provided that no such
delegation may be made that would cause Awards or other transactions under the
Plan to cease to be exempt from Section 16(b) of the Exchange Act or to cease to
constitute “qualified performance-based compensation within the meaning of
Section 1.162-27(e) of the Income Tax Regulations in instances where the
Committee has intended that an Award so qualify, and (ii) authorize any one or
more of its members or any officer of the Company to execute and deliver
documents on behalf of the Committee.
Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan participants.
In addition to such other rights of indemnification from the Company as they may
have, the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except that such member is liable for
negligence or misconduct in the performance of his duties; provided that within
sixty days after institution of any such action, suit or proceeding, the member
shall in writing offer the Company the opportunity, at its own expense, to
handle and defend the same.

4

--------------------------------------------------------------------------------




Section 4. Stock Subject To Plan; Individual Limitations.
(a) Subject to adjustment as provided herein, the total number of shares of
Stock of the Company available for Awards under the Plan, including with respect
to Incentive Stock Options, shall be twelve million, five hundred thousand
(12,500,000) shares.
(b) No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Stock Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or Performance Shares
covering more than three hundred thousand (300,000) shares of Stock (including
grants of Stock Options, Stock Appreciation Rights, Stock Units, or Performance
Shares that are paid or payable in cash), but excluding from this limitation
(i) any additional shares of Stock credited to the participant as dividend
equivalents on Awards, (ii) cash or stock dividends on Restricted Stock that are
paid or credited to a participant as additional Restricted Stock, and
(iii) dividend equivalents that are paid or credited to a participant on Stock
Units. No “covered employee,” as such term is defined in Section 162(m) of the
Code, shall in any fiscal year of the Company be granted Performance Units of a
value exceeding when paid six million dollars ($6,000,000) in cash or in
property other than Stock, but excluding from this limitation including any
additional amounts credited to the participant as interest or dividend
equivalents.
(c) The Stock to be delivered under the Plan may be made available from
authorized but unissued shares of Stock, treasury stock, or shares of Stock
purchased on the open market.
(d) With respect to Awards under the Plan,
(i) If any shares of Restricted Stock are forfeited, any Stock Option or Stock
Appreciation Right is forfeited, cancelled or otherwise terminated without being
exercised, or if any Stock Option or Stock Appreciation Right (whether granted
alone or in conjunction with a Stock Option) is exercised for or paid in cash,
shares subject to such Awards that are forfeited, cancelled, terminated without
being exercised, or paid in cash shall again be available for distribution in
connection with Awards under the Plan;
(ii) If any Stock Unit, Performance Unit, or Performance Share is cancelled,
forfeited, terminates in whole or in part without the delivery of Stock or is
paid in cash, shares subject to such Awards that are so cancelled, forfeited,
terminated or paid in cash shall again be available for distribution in
connection with Awards under the Plan;
(iii) If an Award recipient tenders shares of previously-acquired Stock in
satisfaction of applicable withholding tax obligations, or if any shares of
Stock covered by an Award are not delivered to the Award recipient because such
shares are withheld to satisfy applicable withholding tax obligations, such
shares shall again be available for further Award grants under the Plan; and
(iv) If an Award recipient tenders shares of previously-acquired Stock in
payment of the option price upon exercise of a Stock Option or if shares of
Stock are withheld in payment of the option price, the number of shares
represented thereby shall again be available for further Award grants under the
Plan.
(e) Subject to Sections 6(l) and 7(f), below, in the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Stock or other change in
corporate structure affecting the Stock, the Committee or Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and Stock Appreciation Rights, in the
number and kind of shares subject to other outstanding Awards granted under the
Plan and/or such other substitution or adjustments in the consideration
receivable upon exercise as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.
Section 5. Eligibility.
Officers, employees and directors of the Company, its subsidiaries and
Affiliates who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries and Affiliates,
as determined by the Committee, are eligible to be granted Awards under the
Plan. However, no grant of Incentive Stock Options, Performance Units, or
Performance Shares shall be made to a director who is not an officer or a
salaried employee of the Company, a subsidiary, or an Affiliate.
Section 6. Stock Options.

5

--------------------------------------------------------------------------------




Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.
A Stock Option shall entitle the optionee to purchase one or more shares of
Stock, pursuant to the terms and provisions of the Plan and the applicable Award
Agreement. The Committee shall have the authority to grant participants
Incentive Stock Options, Non-Qualified Stock Options or both types of Stock
Options (in each case with or without Stock Appreciation Rights), provided
however, that Incentive Stock Options may be granted only to employees of the
Company and its subsidiaries (within the meaning of Section 424(f) of the Code).
To the extent that any Stock Option is not designated as an Incentive Stock
Option or even if so designated does not qualify as an Incentive Stock Option,
it shall constitute a Non-Qualified Stock Option.
Stock Options shall be evidenced by Award Agreements, the terms and provisions
of which may differ. An Award Agreement providing for the grant of Stock Options
shall indicate on its face whether it is intended to be an agreement for an
Incentive Stock Option or a Non-Qualified Stock Option. The grant of a Stock
Option shall occur on the date the Committee by resolution selects an individual
to be a participant in any grant of a Stock Option, determines the number of
shares of Stock to be subject to such Stock Option to be granted to such
individual and specifies the terms and provisions of the Stock Option. The
Company shall notify a participant of any grant of aStock Option, and a written
Award Agreement or Award Agreements shall be duly executed and delivered by the
Company to the participant.
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such
Section 422.
Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:
(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be and shall never become less than the Fair Market
Value of the Stock subject to the Stock Option on the date of grant.
(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than ten years after the date the
Stock Option is granted.
(c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, based on such factors
as the Committee may determine. In addition, the Committee may at any time, in
whole or in part, accelerate the exercisability of any Stock Option.
(d) Method of Exercise. Subject to the provisions of this Section 6, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Stock subject to the Stock Option to be purchased.
The option price of Stock to be purchased upon exercise of any Option shall be
paid in full in cash (by certified or bank check or such other instrument as the
Company may accept) or, if and to the extent set forth in the Award Agreement,
may also be paid by one or more of the following: (i) in the form of
unrestricted Stock already owned by the optionee (and, in the case of the
exercise of a Non-Qualified Stock Option, Restricted Stock subject to an Award
hereunder) based in any such instance on the Fair Market Value of the Stock on
the date the Stock Option is exercised; provided, however, that, in the case of
an Incentive Stock Option, the right to make a payment in the form of already
owned shares of Stock may be authorized only at the time the Stock Option is
granted; (ii) by requesting the Company to withhold from the number of shares of
Stock otherwise issuable upon exercise of the Stock Option that number of shares
having an aggregate Fair Market Value on the date of exercise equal to the
exercise price for all of the shares of Stock subject to such exercise; or
(iii) by a combination thereof, in each case in the manner provided in the Award
Agreement.
In the discretion of the Committee and if not prohibited by law, payment for any
shares subject to a Stock Option may also be made by delivering a properly
executed exercise notice to the Company or its agent, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the purchase price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms.

6

--------------------------------------------------------------------------------




If payment of the option exercise price of a Non-Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, the number of shares of
Stock to be received upon such exercise equal to the number of shares of
Restricted Stock used for payment of the option exercise price shall be subject
to the same forfeiture restrictions to which such Restricted Stock was subject,
unless otherwise determined by the Committee.
No shares of Stock shall be issued until full payment of the option exercise
price has been made. Subject to any forfeiture restrictions that may apply if a
Stock Option is exercised using Restricted Stock, an optionee shall have all of
the rights of a stockholder of the Company holding the Stock that is subject to
such Stock Option (including, if applicable, the right to vote the shares and
the right to receive dividends) when the optionee has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 16(a), but shall have no rights of a
stockholder of the Company prior to such notice of exercise, full payment, and
if requested providing the representation described in Section 16(a).
(e) Transferability of Stock Options. No Stock Option shall be transferable by
the optionee other than (i) by will or by the laws of descent and distribution,
or, in the Committee’s discretion, pursuant to a written beneficiary
designation, (ii) pursuant to a qualified domestic relations order (as defined
in the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder), or (iii) in the Committee’s discretion,
pursuant to a gift to such optionee’s “immediate family” members directly, or
indirectly by means of a trust, partnership, or limited liability company.
Subject to the terms of this Plan and the relevant Award Agreement, all Stock
Options shall be exercisable only by the optionee, guardian, legal
representative or beneficiary of the optionee or permitted transferee, it being
understood that the terms “holder” and “optionee” include any such guardian,
legal representative or beneficiary or transferee. For purposes of this
Section 6(e), “immediate family” shall mean, except as otherwise defined by the
Committee, the optionee’s spouse, children, siblings, stepchildren,
grandchildren, parents, stepparents, grandparents, in-laws and persons related
by legal adoption. Such transferees may transfer a Stock Option only by will or
by the laws of descent and distribution. In no event may a participant transfer
an Incentive Stock Option other than by will or the laws of descent and
distribution. The transfer of Stock Options to a third party for value is
prohibited.
(f) Termination by Death. If an optionee’s employment terminates by reason of
death, any Stock Option held by such optionee may thereafter be exercised, to
the extent then exercisable, or on such accelerated basis as the Committee may
determine, for a period of one year (or such other period as the Committee may
specify in the Award Agreement) from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of Termination of Employment due to death, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a Non-Qualified Stock Option.
(g) Termination by Reason of Disability. If an optionee’s employment terminates
by reason of Disability, any Stock Option held by such optionee may thereafter
be exercised by the optionee, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Committee may determine, for a
period of three years (or such shorter period as the Committee may specify in
the Award Agreement) from the date of such Termination of Employment or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that if the optionee dies within such three-year
period (or such shorter period), any unexercised Stock Option held by such
optionee shall, notwithstanding the expiration of such three-year (or such
shorter) period, continue to be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of Termination of Employment by
reason of Disability, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non-Qualified Stock
Option.
(h) Termination by Reason of Retirement. If an optionee’s employment terminates
by reason of Retirement, any Stock Option held by such optionee may thereafter
be exercised by the optionee, to the extent it was exercisable at the time of
such Retirement or on such accelerated basis as the Committee may determine, for
a period of three years (or such shorter period as the Committee may specify in
the Award Agreement) from the date of such Termination of Employment or until
the expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that if the optionee dies within such three-year (or
such shorter) period, any unexercised Stock Option held by such optionee shall,
notwithstanding the expiration of such three-year (or such shorter) period,
continue to be exercisable to the extent to which it was exercisable at the time
of death for a period of twelve months from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter. In the event of Termination of Employment by reason of Retirement, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a NonQualified Stock Option.

7

--------------------------------------------------------------------------------




(i) Other Termination. Unless otherwise determined by the Committee, if an
optionee incurs a Termination of Employment for any reason other than death,
Disability or Retirement, any Stock Option held by such Optionee shall thereupon
terminate, except that such Stock Option, to the extent then exercisable, or on
such accelerated basis as the Committee may determine, may be exercised for the
lesser of one year from the date of such Termination of Employment or the
balance of such Stock Option’s term if such Termination of Employment of the
optionee is involuntary and without Cause; provided, however, that if the
optionee dies within such one-year period, any unexercised Stock Option held by
such optionee shall notwithstanding the
expiration of such one-year period, continue to be exercisable to the extent to
which it was exercisable at the time of death for a period of twelve months from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of Termination of
Employment for any reason other than death, Disability or Retirement, if an
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Section 422 of the Code, such Stock Option will
thereafter be treated as a Non-Qualified Stock Option. Unless otherwise
determined by the Committee, for the purposes of the Plan “Cause” shall mean
(i) the participant’s conviction of, or entering a guilty plea, no contest plea
or nolo contendre plea to any felony or to any crime involving dishonesty or
moral turpitude under Federal law or the law of the state in which such action
occurred, (ii) dishonesty in the course of fulfilling the participant’s
employment duties or (iii) willful and deliberate failure on the part of the
participant to perform his employment duties in any material respect.
(j) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Stock for which a Stock Option is being exercised by paying the optionee an
amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the option price times the number of shares of Stock for which to the
Option is being exercised on the effective date of such cash out.
(k) Change in Control Cash Out. During the sixty-day period from and after a
Change in Control (the “Exercise Period”), the Committee may, but shall not be
required to, permit an Optionee with respect to any outstanding Stock Option,
whether or not the Stock Option is fully exercisable, and in lieu of the payment
of the exercise price for the shares of Stock being purchased under the Stock
Option and by giving notice to the Company, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to the Company and to
receive cash, within thirty days of such notice, in an amount equal to the
amount by which the Change in Control Price per share of Stock on the date of
such election shall exceed the exercise price per share of Stock under the Stock
Option (the “Spread”) multiplied by the number of shares of Stock granted under
the Stock Option as to which the right granted under this Section 6(k) shall
have been exercised; provided, however, that if the Change in Control is within
six months of the date of grant of a particular Stock Option held by an optionee
who is an officer or director of the Company and is subject to Section 16(b) of
the Exchange Act, no such election shall be made by such optionee with respect
to such Stock Option prior to six months from the date of grant. Notwithstanding
any other provision hereof, if the end of such sixty-day period from and after a
Change in Control is within six months of the date of grant of a Stock Option
held by an optionee who is an officer or director of the Company and is subject
to Section 16(b) of the Exchange Act, such Stock Option shall be cancelled in
exchange for a cash payment to the optionee, effected on the day which is six
months and one day after the date of grant of such Option, equal to the Spread
multiplied by the number of shares of Stock granted under the Stock Option.
(l) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Option if such Modification would result in the Stock Option constituting a
deferral of compensation or having an additional deferral feature.
(m) Subject to Subsection (n) below, a “Modification” for purposes of Subsection
(l), above, shall mean any change in the terms of a Stock Option (or change in
the terms of the Plan or applicable Award Agreement) that may provide the holder
of the Stock Option with a direct or indirect reduction in the exercise price of
the Stock Option or an additional deferral feature, or an extension or renewal
of the Stock Option, regardless of whether the holder in fact benefits from the
change in terms. An extension of a Stock Option refers to the granting to the
holder of an additional period of time within which to exercise the Stock Option
beyond the time originally prescribed. A renewal of a Stock Option is the
granting by the Company of the same rights or privileges contained in the
original Award Agreement for the Stock Option on the same terms and conditions.
(n) Notwithstanding Subsection (m) above, it shall not be a Modification to
change the terms of a Stock Option in any of the ways or for any of the purposes
specifically described in published guidance of the Internal Revenue Service as
not resulting in a modification, extension or renewal of a stock right or the
granting of a new stock right.

8

--------------------------------------------------------------------------------




(o) Subsequent to its grant, the exercise period of a Stock Option shall not be
extended to a date that is later than the earlier of (i) the date on which the
Option would expire by its original terms, or (ii) the 10th anniversary of the
original date of grant.
(p) Except for adjustments as permitted by Section 4(e), once granted hereunder,
the option price of a Stock Option shall not be adjusted. The substitutions and
adjustments permitted by Section 4(e) shall be limited to those substitutions
and adjustments which will not result in the Stock Option, as substituted or
adjusted, constituting a “deferral of compensation” within the meaning of
Section 409A of the Code.
(q) Notwithstanding any provision herein to the contrary, the repricing of a
Stock Option is prohibited without prior approval of the Company’s stockholders.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (i) changing the terms of a
Stock Option to lower its exercise price; (ii) any other action that is treated
as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling a Stock Option at a time when its
exercise price is greater than the Fair Market Value of the underlying shares of
Stock in exchange for another Award, unless the cancellation and exchange occurs
in connection with a change in capitalization or similar change permitted under
Section 4(e) above. Such cancellation and exchange would be considered a
“repricing” regardless of whether it is treated as a “repricing” under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant.
Section 7. Stock Appreciation Rights.
(a) Grant and Exercise. Stock Appreciation Rights may be granted as Awards under
the Plan as either Freestanding Stock Appreciation Rights or Tandem Stock
Appreciation Rights. Freestanding Stock Appreciation Rights may be granted alone
or in addition to other Awards under the Plan. Tandem Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option granted under
the Plan. Tandem Stock Appreciation Rights may be granted only at the time of
grant of the related Stock Option. Each grant of a Stock Appreciation Right
shall be confirmed by, and be subject to the terms of, an Award Agreement.
(b) Freestanding Stock Appreciation Rights. A Freestanding Stock Appreciation
Right granted pursuant to Section 7(a), shall be exercisable as determined by
the Committee, but in no event after ten years from the date of grant. The base
price of a Freestanding Stock Appreciation Right shall not be and shall never
become less than the Fair Market Value of a share of Stock on date of grant. A
Freestanding Stock Appreciation Right shall entitle the holder, upon receipt of
such right, to a cash payment determined by multiplying (i) the difference
between the base price of the Stock Appreciation Right and the Fair Market Value
of a share of Stock on the date of exercise of the Freestanding Stock
Appreciation Right, by (ii) the number of shares of Stock as to which such
Freestanding Stock Appreciation Right shall have been exercised. A Freestanding
Stock Appreciation Right may be exercised by giving written notice of exercise
to the Company or its designated agent specifying the number of shares of Stock
as to which Freestanding Stock Appreciation Right is being exercised.
(c) Tandem Stock Appreciation Rights. A Tandem Stock Appreciation Right may be
exercised by an optionee in accordance with Section 7(d) by surrendering the
applicable portion of the related Stock Option in accordance with procedures
established by the Committee. Upon exercise and surrender, the optionee shall be
entitled to receive an amount determined in the manner prescribed in
Section 7(d). Stock Options which have been so surrendered shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Right have been
exercised.
(d) Tandem Stock Appreciation Rights Terms and Conditions. Tandem Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined by the Committee, including the following:
(i) The base price of a Tandem Stock Appreciation Right shall not be and shall
never become less than the exercise price of the related Stock Option on date of
grant. Tandem Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 6 and this Section 7. A
Tandem Stock Appreciation Right shall terminate and no longer be exercisable
upon the forfeiture, termination, or exercise of the related Stock Option.
(ii) Upon the exercise of a Tandem Stock Appreciation Right, an optionee shall
be entitled to receive an amount in cash, shares of Stock or both equal in value
to the excess of the Fair Market Value of one share of Stock over the option
price per share specified in the related Stock Option multiplied by the number
of shares in respect of which the Tandem Stock Appreciation Right shall have
been exercised, with the Committee having the right to determine the form of
payment.
(iii) Tandem Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Section 6(e).

9

--------------------------------------------------------------------------------




(iv) Upon the exercise of a Tandem Stock Appreciation Right, the Stock Option or
part thereof to which such Tandem Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 4 on the number of shares of Common Stock to be issued under the Plan,
but only to the extent of the number of shares covered by the Tandem Stock
Appreciation Right at the time of exercise based on the value of the Tandem
Stock Appreciation Right at such time.
(e) In the case of any Stock Appreciation Right providing for, or in which the
Committee has determined to make payment in whole or in part in Stock, the
holder thereof shall have no rights of a stockholder of the Company prior to the
proper exercise of such Stock Appreciation Right, and if requested, prior to
providing the representation described in Section 16(a), and the issuance of
Stock in respect thereof.
(f) Modification. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary, no Modification shall be made in respect to any Stock
Appreciation Right if such Modification would result in the Stock Appreciation
Right constituting a deferral of compensation or having an additional deferral
feature.
(g) Subject to Subjection (h) below, a “Modification” for purposes of Subsection
(f), above, shall mean any change in the terms of an Stock Appreciation Right
(or change in the terms of the Plan or applicable Award Agreement) that may
provide the holder of the Stock Appreciation Right with a direct or indirect
reduction in the base price of the Stock Appreciation Right, or an additional
deferral feature, or an extension or renewal of the Stock Appreciation Right,
regardless of whether the holder in fact benefits from the change in terms. An
extension of a Stock Appreciation Right refers to the granting to the holder of
an additional period of time within which to exercise the Stock Appreciation
Right beyond the time originally prescribed. A renewal of a Stock Appreciation
Right is the granting by the Company of the same rights or privileges contained
in the original Award Agreement for the Stock Appreciation Right on the same
terms and conditions.
(h) Notwithstanding Subsection (g) above, it shall not be a Modification to
change the terms of a Stock Appreciation Right in any of the ways or for any of
the purposes specifically described in published guidance of the
Internal Revenue Service as not resulting in a modification, extension or
renewal of a stock right or the granting of a new stock right.
(i) Subsequent to its grant, no Stock Appreciation Right shall be extended to a
date that is later than the earlier of (i) the date on which the Stock
Appreciation Right would expire by its original terms, or (ii) the 10th
anniversary of the original date of grant.
(j) Except for adjustments as permitted by Section 4(e), once granted hereunder,
the base price of a Stock Appreciation Right shall not be adjusted. The
substitutions and adjustments permitted by Section 4(e) shall be limited to
those substitutions and adjustments which will not result in the Stock
Appreciation Right, as substituted or adjusted, constituting a “deferral of
compensation” within the meaning of Section 409A of the Code.
(k) Notwithstanding any provision herein to the contrary, the repricing of a
Stock Appreciation Right is prohibited without prior approval of the Company’s
stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (i) changing the
terms of a Stock Appreciation Right to lower its base price; (ii) any other
action that is treated as a “repricing” under generally accepted accounting
principles; and (iii) repurchasing for cash or canceling a Stock Appreciation
Right at a time when its base price, is greater than the Fair Market Value of
the underlying shares of Stock in exchange for another Award, unless the
cancellation and exchange occurs in connection with a change in capitalization
or similar change permitted under Section 4(e) above. Such cancellation and
exchange would be considered a “repricing” regardless of whether it is treated
as a “repricing” under generally accepted accounting principles and regardless
of whether it is voluntary on the part of the Participant.
Section 8. Restricted Stock.
(a) Administration. Shares of Restricted Stock may be granted either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers, employees, and directors to whom and the time or times at which
grants of Restricted Stock will be awarded, the number of shares to be awarded
to any participant, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards, in addition to
those contained in Section 8(c). Each grant of Restricted Stock shall be
confirmed by, and be subject to the terms of a Restricted Stock Agreement.
The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance measures of the participant or of the
Company or subsidiary, division or department of the Company for or within which
the participant is primarily employed or upon such other factors or criteria as
the Committee shall

10

--------------------------------------------------------------------------------




determine. Where the grant or vesting of Restricted Stock is subject to the
attainment of one or more Performance Goals, such shares of Restricted Stock
shall be released from such restrictions only after the attainment of such
Performance Goals has been certified by the Committee.
The provisions of Restricted Stock Awards need not be the same with respect to
each recipient.
(b) Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of shares of Restricted Stock shall be registered in the name
of such participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2004 Stock Incentive Plan and a Restricted Stock Agreement. Copies of such Plan
and Restricted Stock Agreement are on file at the headquarters offices of
BorgWarner Inc.”
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award.
(c) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:
(i) Subject to the provisions of the Plan and the applicable Restricted Stock
Agreement, during a period set by the Committee, commencing with the date of
such Award (the “Restriction Period”), the participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of Restricted Stock.
The Committee may provide for the lapse of such restrictions in installments or
otherwise and may accelerate or waive such restrictions, in whole or in part, in
each case based on period of service, performance of the participant or of the
Company or the subsidiary, division or department for which the participant is
employed or such other factors or criteria as the Committee may determine.
(ii) Except as provided in this paragraph (ii) and Section 8(c)(i) and the
applicable Restricted Stock Agreement, the participant shall have, with respect
to the shares of Restricted Stock, all of the rights of a stockholder of the
Company holding the class or series of Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the shares and the
right to receive any cash dividends. If so determined by the Committee and set
forth in the applicable Restricted Stock Agreement, and subject to Section 16(g)
of the Plan, (1) cash dividends on the shares of Stock that are the subject of
the Restricted Stock Award shall be automatically deferred and reinvested in
additional Restricted Stock based upon the Fair Market Value per share of Stock
on the dividend payment date (or in the event no trading is reported for the
dividend payment date, based upon the Fair Market Value per share of Stock for
the most recent prior date for which trading for Stock was reported on the New
York Stock Exchange Composite Tape), and (2) dividends payable in Stock shall be
paid in the form of Restricted Stock. Any cash dividend so reinvested or share
dividend so payable shall vest at the same time as the Restricted Stock to which
it relates. Absent such a provision regarding dividends in the applicable
Restricted Stock Agreement, any dividend payable with respect to Restricted
Stock shall be paid to the Participant no later than the end of the calendar
year in which the same dividends on Stock are paid to stockholders of Stock, or
if later, the 15th day of the third month following the date on which the same
dividends on Stock are paid to the Stock’s stockholders.
(iii) Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and Sections 8(c)(i), 8(c)(iv) and 12(a)(ii), upon a participant’s
Termination of Employment for any reason during the Restriction Period, all
shares still subject to restriction shall be forfeited by the participant.
(iv) Except to the extent otherwise provided in Section 12(a)(ii), in the event
that a participant’s employment is involuntarily terminated (other than for
Cause), or in the event of a participant’s Retirement, the Committee shall have
the discretion to waive in whole or in part any or all remaining restrictions
with respect to any or all of such participant’s shares of Restricted Stock;
provided however, that in the case of Restricted Stock granted to a “covered
employee” within the meaning of Section 162(m)(3) of the Code that is intended
to constitute “qualified performance-based compensation,” the Committee shall
have no discretion to waive the requirement that the applicable Performance
Goals be achieved in accordance with the original terms of the Award.
(v) If and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period, unlegended certificates for
such shares shall be delivered to the participant.
Section 9. Stock Units.

11

--------------------------------------------------------------------------------




(a) Administration. A Stock Unit is the grant of a right to receive a share of
Stock or the Fair Market Value in cash of a share of Stock, in the future, at
such time and upon such terms as the Committee shall establish. Stock Units may
be granted either alone or in addition to other Awards granted under the Plan.
The Committee shall determine the officers, employees, and directors to whom and
the time or times at which grants of Stock Units will be awarded, the number of
Stock Units to be awarded to any participant, the time or times within which
such Awards may be subject to forfeiture, and any other terms and conditions of
the Awards in addition to those contained in Section 9(b). The provisions of
Stock Units Awards need not be the same with respect to each recipient. Each
grant of Stock Units shall be confirmed by, and be subject to, the terms of an
Award Agreement.
(b) Terms and Conditions. Stock Units shall be subject to the following terms
and conditions.
(i) Subject to the provisions of the Plan and the applicable Award Agreement,
Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered.
(ii) Except to the extent otherwise provided in the applicable Award Agreement
and Sections 9(b)(iii) and 12(a)(iii), upon a participant’s Termination of
Employment for any reason prior to the date on which Stock Units awarded to the
participant shall have vested, all rights to receive cash or Stock in payment of
such Stock Units shall be forfeited by the participant.
(iii) Except to the extent otherwise provided in Section 12(a)(iii), in the
event that a participant’s employment is involuntarily terminated (other than
for Cause), or in the event of a participant’s Retirement, the Committee shall
have the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all of such participant’s Stock Units.
(iv) In any case in which the Committee has waived, in whole or in part, any or
all remaining payment limitations with respect to any or all of a participant’s
Stock Units, payment of such participant’s Stock Units shall occur on the
time(s) or event(s) otherwise specified pursuant to Subsection (vii) below, in
such participant’s Award Agreement
(v) With respect to any grant of Stock Units, the recipient of such grant shall
acquire no rights of a shareholder of Stock unless and until the recipient
becomes the holder of shares of Stock delivered to such recipient with respect
to such Stock Units.
(vi) The Committee may in its discretion provide that a participant shall be
entitled to receive dividend equivalents on outstanding Stock Units. Such
dividend equivalents may, as determined by the Committee at the time the Award
is granted, be (i) paid in cash, (ii) credited to the participant as additional
Stock Units, or (iii) any combination of cash and additional Stock Units. If
dividend equivalents are credited to the participant as additional Stock Units,
the number of additional Stock Units that shall be credited to the participant
with respect to any dividend on Stock shall not exceed the amount that is the
result of multiplying the number of Stock Units credited to the participant on
the dividend record date by the dividend paid on each share of
Stock, and then dividing this amount by the price per share of Stock on the
dividend payment date. For this purpose, the price per share of Stock shall be
its Fair Market Value for the dividend payment date. In the event no trading is
reported for the dividend payment date, the price per share of Stock shall be
the Fair Market Value for the most recent prior date for which trading for Stock
was reported on the New York Stock Exchange Composite Tape. A Stock Unit
credited to a recipient as a dividend equivalent shall vest at the same time as
the Stock Unit to which it relates. Any credit of dividend equivalents shall be
subject to Section 16(g) of the Plan. Any dividend payable with respect to Stock
Units that the Committee has determined shall be paid in cash shall be paid to
the Participant no later than the end of the calendar year in which the same
dividends on Stock are paid to stockholders of Stock, or if later, the 15th day
of the third month following the date on which the same dividends on Stock are
paid to the Stock’s stockholders.
(vii) The Award Agreement for each award of Stock Units shall specify the
time(s) or event(s) of payment of vested Stock Units, which time(s) or event(s)
shall be limited to one or more of the following: (1) the date on which the
Stock Units shall have vested, (2) the date of the Award recipient’s Termination
of Employment, or (3) a specified date. In the case of an Award of Stock Units
providing for payment upon the vesting of the Stock Units, payment shall be made
as soon as administratively practicable thereafter, but in no event later than
March 15 of the year following the year in which the vesting of the Stock Units
occurs. In the case of an Award of Stock Units providing for payment upon
Termination of Employment, payment shall be made on or after the Termination of
Employment in the year in which the Termination of Employment occurs, except
that in the case of a Specified Employee, payment shall be made on the first day
of the seventh month following the month in which such Termination of Employment
occurs, or, if earlier, the date of the Award recipient’s death. In the case of
an Award of

12

--------------------------------------------------------------------------------




Stock Units providing for a specified date for payment, payment shall be made as
soon as practicable on or after the specified date, but in no event no later
than December 31 of the year in which the specified date occurs.
(viii) On the time(s) or event(s) specified in the applicable Award Agreement
for the payment of cash or Stock with respect to vested Stock Units, the
Committee shall cause to be delivered to the participant, (A) a number of shares
of Stock equal to the number of vested Stock Units, or (B) cash equal to the
Fair Market Value of such number of shares of Stock, the form of payment
determined by the Committee in its discretion or as provided by in the
applicable Award Agreement.
(ix) Notwithstanding any other provision of this Plan to the contrary, the
time(s) or event(s) for payment of Stock Units specified pursuant to Subsection
(viii), above, shall not be accelerated for any reason, other than as
specifically provided in Section 409A of the Code and the guidance issued
thereunder.
Section 10. Performance Units.
(a) Administration. Performance Units may be awarded to officers and employees
of the Company, its subsidiaries and Affiliates, either alone or in addition to
other Awards under the Plan. The Committee shall determine the officers and
employees to whom, and the time or times at which, Performance Units shall be
awarded, the number of Performance Units to be awarded to any participant, the
duration of the Performance Period and any other terms and conditions of the
Award, in addition to those contained in Section 10(b). Each grant of
Performance Units shall be confirmed by, and be subject to, the terms of an
Award Agreement.
(b) Terms and Conditions. Performance Units shall be subject to the following
terms and conditions.
(i) The Committee may, prior to or at the time of the grant, designate
Performance Units, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Unit payments upon the continued service of the participant. The
provisions of
such Awards (including without limitation any applicable Performance Goals) need
not be the same with respect to each recipient. Subject to the provisions of the
Plan and the applicable Award Agreement, Performance Units may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Performance
Period.
(ii) Except to the extent otherwise provided in the applicable Award Agreement
and Sections 10(b)(iii) and 12(a)(iv), upon a participant’s Termination of
Employment for any reason during the Performance Period or before any applicable
Performance Goals are satisfied, all rights to receive cash or Stock in payment
of the Performance Units shall be forfeited by the participant.
(iii) Except to the extent otherwise provided in Section 12(a)(iv), in the event
that a participant’s employment is involuntarily terminated (other than for
Cause), or in the event of a participant’s Retirement, the Committee shall have
the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all of such participant’s Performance Units;
provided however, that in the case of Performance Units granted to a “covered
employee” within the meaning of Section 162(m)(3) of the Code, the Committee
shall have no discretion to waive the requirement that the applicable
Performance Goals be achieved in accordance with the original terms of the
Award.
(iv) In any case in which the Committee has, prior to the expiration of the
Performance Period, waived, in whole or in part, any or all payment limitations
with respect to a participant’s Performance Units, such participant shall
receive payment with respect to his or her Performance Units in the year
following the year in which the Performance Period ends or would have ended, at
the same time as the Committee has provided for payment to all other Award
recipients.
(v) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Units granted to the participant which
shall have been earned, and the cash value thereof. The Committee shall then
cause to be delivered to the participant (A) a cash payment equal in amount to
the cash value of the Performance Units, or (B) shares of Stock equal in value
to the cash value of the Performance Units, the form of payment determined by
the Committee in its discretion or as provided in the applicable Award
Agreement. If Performance Units may, or are to be paid in Stock, the Committee
shall designate in the applicable Award Agreement a method of converting the
Performance Units into Stock based on the Fair Market Value of the Stock.
Payment shall occur as soon as administratively practicable thereafter, but in
no event later than March 15 of the year following the year in which the
Performance Period ends.
Section 11. Performance Shares.

13

--------------------------------------------------------------------------------




(a) Administration. Performance Shares may be awarded to officers and employees
of the Company, its subsidiaries and Affiliates, either alone or in addition to
other Awards under the Plan. The Committee shall determine the officers and
employees to whom, and the time or times at which, Performance Shares shall be
awarded, the number of Performance Shares to be awarded to any participant, the
duration of the Performance Period and any other terms and conditions of the
Award, in addition to those contained in Section 11(b). Each grant of
Performance Shares shall be confirmed by, and be subject to, the terms of an
Award Agreement.
(b) Terms and Conditions. Performance Shares shall be subject to the following
terms and conditions.
(i) The Committee may, prior to or at the time of the grant, designate
Performance Shares, in which event it shall condition payment with respect
thereto to the attainment of Performance Goals. The Committee may also condition
Performance Share payments upon the continued service of the participant. The
provisions of such Awards (including without limitation any applicable
Performance Goals) need not be the same with respect to each recipient. Subject
to the provisions of the Plan and the applicable Award Agreement, Performance
Shares may not be sold, assigned, transferred, pledged or otherwise encumbered
during the Performance Period.
(ii) Except to the extent otherwise provided in the applicable Award Agreement
and Sections 11(b)(iii) and 12(a)(iv), upon a participant’s Termination of
Employment for any reason during the Performance Period or before any applicable
Performance Goals are satisfied, all rights to receive cash or Stock in payment
of the Performance Shares shall be forfeited by the participant.
(iii) Except to the extent otherwise provided in Section 12(a)(iv), in the event
that a participant’s employment is involuntarily terminated (other than for
Cause), or in the event of a participant’s Retirement, the Committee shall have
the discretion to waive, in whole or in part, any or all remaining payment
limitations with respect to any or all such participant’s Performance Shares;
provided however, that in the case of Performance Shares granted to a “covered
employee” within the meaning of Section 162(m)(3) of the Code, the Committee
shall have no discretion to waive the requirement that the applicable
Performance Goals be achieved in accordance with the original terms of the
Award.
(iv) In any case in which the Committee has waived, in whole or in part, prior
to the expiration of the Performance Period, any or all payment limitations with
respect to a participant’s Performance Shares, such participant shall receive
payment with respect to his or her Performance Shares in the year following the
year in which Performance Period ends, at the same time as the Committee has
provided for payment to all other Award recipients.
(v) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Shares granted to the participant
which shall have been earned, and the cash value thereof. The Committee shall
then cause to be delivered to the participant (A) a number of shares of Stock
equal to the number of Performance Shares determined by the Committee to have
been earned, or (B) cash equal to the Fair Market Value of such number of shares
of Stock, the form of payment determined by the Committee in its discretion or
as provided in the applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Performance Period ends.
Section 12. Change in Control Provisions.
(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:
(i) Any Stock Options and Stock Appreciation Rights outstanding as of the date
such Change in Control is determined to have occurred and not then exercisable
and vested shall become fully exercisable and vested to the full extent of the
original grant.
(ii) The restrictions applicable to any outstanding Restricted Stock shall
lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant.
(iii) The restrictions applicable to any outstanding Stock Units shall lapse,
and such Stock Units shall become free of all restrictions and become fully
vested. Payment for Stock Units that have vested as a result of this
Section 12(a)(iii) shall occur on the time(s) or event(s) otherwise specified in
the Award recipient’s Award Agreement.
(iv) The restrictions applicable to any outstanding Performance Units and
Performance Shares shall lapse, the Performance Goals of all such outstanding
Performance Units and Performance Shares shall be deemed to have been achieved
at target levels, the relevant Performance Period shall be deemed to have ended
on the

14

--------------------------------------------------------------------------------




effective date of the Change of Control, and all other terms and conditions
thereto shall be deemed to have been satisfied. If due to a Change in Control, a
Performance Period is shortened, the target Performance Award initially
established for such Performance Period shall be prorated by multiplying the
initial target Performance Award by a fraction, the numerator of which is the
actual number of whole months in the shortened Performance Period and the
denominator of which is the number of whole months in the original Performance
Period. Payment for such Performance Units and Performance Shares that vest as a
result of the Change in Control shall be made in cash or Stock (as determined by
the Committee) as promptly as is practicable upon such vesting, but in no event
later than March 15 of the year following the year in which the Performance
Units and Performance Shares shall have vested pursuant to this Section 12.
Payment for Performance Units and Performance Shares that have vested prior to
the Change in Control as a result of the Committee’s waiver of payment
limitations prior to the date of the Change in Control shall be made in cash or
Stock (as determined by the Committee) in the year following the year in which
the Performance Period would have otherwise ended absent a Change in Control, or
if earlier (ii) as soon as practicable in the year in which the Award
recipient’s Termination of Employment occurs; provided however, that in the case
of a “Specified Employee” who becomes entitled to payment of Performance Units
or Performance Shares under this Section 12 by reason of his or her Termination
of Employment, payment shall be made on the first day of the seventh month
following the month in which such Termination of Employment occurs, or, if
earlier, the date of the Specified Employee’s death.
(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act )(a “Person ‘”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (b), the
following acquisitions shall not constitute a Change in Control: (W) any
acquisition directly from the Company, (X) any acquisition by the Company,
(Y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(Z) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 12(b); or
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) and cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii) Consummation by the Company of a reorganization, statutory share exchange
merger or consolidation or similar transaction involving the Company or any of
its Subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity by the
Company or any of its Subsidiaries (each of the foregoing, a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent securities),
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, a entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee
corporation resulting from such Business Combination or any plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock (or, for a non
corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (C) at least a majority of the members of the
board of directors (or, for a non-corporate entity, equivalent governing body)
of the entity

15

--------------------------------------------------------------------------------




resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(c) Change in Control Price. For purposes of the Plan, “Change in Control Price”
means the higher of (i) the highest reported sales price, regular way, of a
share of Stock in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on
NASDAQ during the sixty-day period prior to and including the date of a Change
in Control or (ii) if the Change in Control is the result of a tender or
exchange offer or a Business Combination, the highest price per share of Stock
paid in such tender or exchange offer or Business Combination; provided,
however, that (X) in the case of a Stock Option which (I) is held by an optionee
who is an officer or director of the Company and is subject to Section 16(b) of
the Exchange Act and (II) was granted within 240 days of the Change in Control,
then the Change in Control Price for such Stock Option shall be the Fair Market
Value of the Stock on the date such Stock Option is exercised or cancelled and
(Y) in the case of Incentive Stock Options and Stock Appreciation Rights
relating to Incentive Stock Options, the Change in Control Price shall be in all
cases the Fair Market Value of the Stock on the date such Incentive Stock Option
or Stock Appreciation Right is exercised. To the extent that the consideration
paid in any such transaction described above consists all or in part of
securities or other non-cash consideration, the value of such securities or
other non-cash consideration shall be determined in the sole discretion of the
Board.
Section 13. Term, Amendment and Termination.
Unless terminated sooner by the Board, the Plan will terminate on the date that
immediately precedes the tenth (10th) anniversary of the Plan’s effective date.
Awards outstanding as of the date on which the Plan terminates shall not be
affected or impaired by the termination of the Plan.
The Board may amend, alter, or discontinue the Plan at any time, but no
amendment, alteration or discontinuation shall be made which would (i) impair
the rights of a participant under an Award theretofore granted without the
participant’s consent, except such an amendment made to cause the Plan to
qualify for the exemption provided by Rule 16b-3 or for Awards to qualify for
the “qualified performance-based compensation” exception provided by
Section 1.162-27(e) of the Income Tax Regulations (where the Committee has
intended that such Awards qualify for the exception), (ii) disqualify the Plan
from the exemption provided by Rule 16b-3, or (iii) extend the term of the Plan.
In addition, no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by law or
agreement.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without the holder’s consent except such an amendment made to cause
the Plan or Award to qualify for the exemption provided by Rule 16b-3 or for the
Award to qualify for the “qualified performance-based compensation” exception
provided by Section 1.162-27(e) of the Income Tax Regulations (where the
Committee has intended that such Award qualify for the exception).
Subject to the above provisions, the Board shall have the authority to amend the
Plan and the terms of any Award theretofore granted to take into account changes
in law and tax and accounting rules.
Section 14. Unfunded Status of Plan.
It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; provided, however, that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.
Section 15. Cancellation and Rescission of Awards.
The Committee may cancel, declare forfeited, or rescind any unexercised,
undelivered, or unpaid Award upon its determining that (i) a participant has
violated the terms of the Plan or the Award Agreement under which such Award has
been made, or (ii) the participant has committed a Breach of Conduct. In
addition, for a period of one year following the exercise, payment or delivery
of an Award, the Committee may rescind any such exercise, payment or delivery of
an Award upon its determining that the participant committed a Breach of Conduct
prior to the exercise, payment or delivery of the Award, or within six months
thereafter.
In the case of an Award’s cancellation, forfeiture, or rescission due to a
Breach of Conduct by reason of the participant’s conviction of, or entering a
guilty plea, no contest plea or nolo contendre plea to any felony or to any
crime involving dishonesty or moral turpitude, the Committee’s determination
that a participant has committed a

16

--------------------------------------------------------------------------------




Breach of Conduct, and its decision to require rescission of an Award’s
exercise, payment or delivery shall be conclusive, binding, and final on all
parties. In all other cases, the Committee’s determination that a participant
has violated the terms of the Plan or the Award, or has committed a Breach of
Conduct, and the Committee’s decision to
cancel, declare forfeited or rescind an Award or to require rescission of an
Award’s exercise, payment or delivery shall be conclusive, binding, and final on
all parties unless the participant makes a written request to the Committee to
review such determination and decision within thirty days of the Committee’s
written notice of such actions to the participant. In the event of such a
written request, the members of the Board who are “independent directors” within
the meaning of the applicable stock exchange rule (including members of the
Committee) shall review the Committee’s determination no later than the next
regularly scheduled meeting of the Board. If, following its review, such
directors approve, by a majority vote, (i) the Committee’s determination that
the participant violated the terms of the Plan or the Award or committed a
Breach of Conduct, and (ii) the Committee’s decision to cancel, declare
forfeited, or rescind the Award, such determination and decision shall thereupon
be conclusive, binding, and final on all parties.
In the event an Award is rescinded, the affected participant shall repay or
return to the Company any cash amount, Stock, or other property received from
the Company upon the exercise, payment or delivery of such Award (or, if the
participant has disposed of the Stock or other property received and cannot
return it, its cash value at the time of exercise, payment or delivery), and, in
the case of Stock or other property delivered to the participant, any gain or
profit realized by the participant in a subsequent sale or other disposition of
such Stock or other property. Such repayment and (or) delivery shall be on such
terms and conditions as the Committee shall prescribe.
Section 16. General Provisions.
(a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. The Company shall have no obligation to issue or
deliver certificates for shares of Stock under the Plan prior to (i) obtaining
approval from any governmental agency which the Company determines is necessary
or advisable, (ii) admission of such shares to listing on the stock exchange on
which the Stock may be listed, and (iii) completion of any registration or other
qualification of such shares under any state or federal law or ruling of any
governmental body which the Company determines to be necessary or advisable.
(b) Notwithstanding any other provisions of this Plan, the following shall apply
to any person subject to Section 16 of the Exchange Act, except in the case of
death or disability or unless Section 16 shall be amended to provide otherwise
than as described below, in which event this Plan shall be amended to conform to
Section 16, as amended:
(i) Restricted stock or other equity securities (within the meaning used in
Rule 16b-3) offered pursuant to this Plan must be held by the person for at
least six months from the date of grant; and
(ii) At least six months must elapse from the date of acquisition of any Stock
Option, Stock Appreciation Right, Stock Unit, Performance Share, Performance
Unit or other derivative security (within the meaning used in Rule 16b-3) issued
pursuant to the Plan to the date of disposition of such derivative security
(other than upon exercise or conversion) or its underlying security.
(c) Nothing contained in the Plan shall prevent the Company or any subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.
(d) The adoption of the Plan shall not confer upon any employee any right to
continued employment nor shall it interfere in any way with the right of the
Company or any subsidiary or Affiliate to terminate the employment of any
employee at any time.
(e) No later than the date as of which an amount first becomes includible in the
gross income of the participant for Federal income tax purposes with respect to
any Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state,

17

--------------------------------------------------------------------------------




local or foreign taxes of any kind required by law to be withheld with respect
to such amount. Unless otherwise determined by the Committee, withholding
obligations may be settled with Stock, including Stock that is part of the Award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its subsidiaries and its Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settlement
of withholding obligations with Stock.
(f) At the time of grant, the Committee may provide in connection with any grant
made under the Plan that the shares of Stock received as a result of such grant
shall be subject to a right of first refusal pursuant to which the participant
shall be required to offer to the Company any shares that the participant wishes
to sell at the then Fair Market Value of the Stock, subject to such other terms
and conditions as the Committee may specify at the time of grant.
(g) The reinvestment of cash dividends in additional shares of Restricted Stock,
and the crediting of dividend equivalents or interest equivalents (if such
interest equivalents are payable in Stock when distributed) on Stock Units or on
the deferred payment of Stock Units, Performance Units or Performance Shares
shall only be permissible if sufficient shares of Stock are available under
Section 4 (taking into account then outstanding Awards).
(h) The Committee shall establish such procedures as it deems appropriate for a
participant to designate a beneficiary to whom any amounts payable in the event
of the participant’s death are to be paid.
(i) It is intended that payments under the Stock Options, Stock Appreciation
Rights, Performance Units, and Performance Shares provisions of the Plan to
recipients who are “covered employees” within the meaning of Section 162(m)(3)
of the Code constitute “qualified performance-based compensation” within the
meaning of Section 1.162-27(e) of the Income Tax Regulations. Awards of
Restricted Stock may be designated by the Committee as intended to constitute
“qualified performance-based compensation” in the relevant Award Agreement. To
the maximum extent possible, the Plan and the terms of any Stock Options, Stock
Appreciation Rights, Performance Units, Performance Shares, and, where
applicable, Restricted Stock, shall be so interpreted and construed.
(j) It is intended that Stock Options awarded pursuant to Section 6, Stock
Appreciation Rights awarded pursuant to Section 7, and Restricted Stock awarded
pursuant to Section 8 not constitute a “deferral of compensation within the
meaning of Section 409A of the Code. It is further intended that Performance
Shares and Performance Units granted pursuant to Sections 10 and 11 not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code excepting, however, Performance Shares and Performance Units that
become vested as a result of the Committee’s waiver of payment limitations prior
to the end of the
applicable Performance Period. Finally, it is intended that Stock Units awarded
pursuant to Section 9, and Performance Units and Performance Shares that are or
become vested as a result of the Committee’s waiver of payment limitations prior
to the end of the applicable Performance Period satisfy the requirements of
Sections 409A(2) through (a)(4) of the Code in all material respects. This Plan
shall be interpreted for all purposes and operated to the extent necessary in
order to comply with the intent expressed in this paragraph.
(k) If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be impaired or affected thereby.
(l) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware without
taking into account its conflict of laws provisions.
Section 17. Effective Date of Amendment and Restatement.
The Plan was originally effective April 21, 2004, the date on which it was
approved by stockholders of the Company. The Plan was then amended and restated
effective April 26, 2006, the date on which it was approved by stockholders of
the Company, which amendment and restatement applies to any Awards granted prior
to the effective date of such amendment and restatement that remained
outstanding as of such date and to Awards granted thereafter. The Plan was again
amended and restated effective January 1, 2009 for amendments required by
Section 409A of the Code, which amendment and restatement applies to any Awards
granted prior to the effective date of such amendment and restatement that
remain outstanding as of such date and to Awards granted thereafter. The
amendment and restatement of the Plan approved by the Board of Directors on
February 11, 2009 shall be effective on the date the amended and restated Plan
is approved by the stockholders of the Company and shall apply to any Awards
granted prior to the effective date of the amendment and restatement that remain

18

--------------------------------------------------------------------------------




outstanding as of such date and to Awards granted thereafter. The Plan’s
original effective date of April 21, 2004 shall remain its effective date for
purposes of Section 13.



19